             Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
AIZAR MAZARIEGOS                      *
6911 24th Ave.
Hyattsville, MD 20783                 *

ANA CECILIA AYALA                          *
6911 24th Ave.
Hyattsville, MD 20783                      *

and                                        *

CARLOS ALONSO                              *
1802 Lebanon St.
                                           *
Hyattsville, MD 20783,
                                           *
Each on behalf of himself or herself
and other similarly situated persons       *
                Plaintiffs,                *
       vs.                                          Case No. 20-CV-2275-
                                           *
PAN 4 AMERICA LLC t/a La Baguette                   COMPLAINT
8861 Papillon Dr.                          *
Ellicott City, MD 21043
                                      *
Serve on: Un Yong Lee, Resident Agent
          8861 Papillon Dr.           *
          Ellicott City, MD 21043
SUPER PASTELES LLC dba La Baguette *
1501 University Blvd E
                                           *
Hyattsville, MD 20783
Serve on:       Un Yong Lee, Resident Agent *
                8861 Papillon Dr.
                Ellicott City, MD 21043     *

      and                                  *

UN YONG LEE                                *
8861 Papillon Dr.
Ellicott City, MD 21043,                   *

                Defendants.                *

 *          *     *       *   *        *   *    *      *     *      *      *   *
           Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 2 of 15



                                            COMPLAINT
       Plaintiffs Aizar Mazariegos, Ana Cecilia Ayala, and Carlos Alonso, each on behalf of

himself or herself (“Plaintiffs”) and others similarly situated (“Putative Plaintiffs”), bring this

suit against the Defendants Pan 4 America, LLC t/a La Baguette, (“Pan 4 America”), Super

Pasteles, LLC dba La Baguette (“Super Pasteles”), and Un Yong Lee (“Ms. Lee”). For their

grounds, Plaintiffs state as follows:

                                        Parties and Jurisdiction

   1. Plaintiff Mazariegos is an adult citizen of Maryland.

   2. Plaintiff Ayala is an adult citizen of Maryland.

   3. Plaintiff Alonso is an adult citizen of Maryland.

   4. Pan 4 America, LLC is a limited liability company formed under the laws of the State of

Maryland with its principal place of business in Maryland. Its principal business is the operation

of a bakery known as La Baguette located in Hyattsville, Maryland. Pan 4 America was

organized on February 10, 2012.

   5. On July 24, 2017, Pan 4 America registered the trade name “La Baguette” to be used at

1501 University Blvd E, Hyattsville, Maryland 20783.

   6. Super Pasteles, LLC is a limited liability company formed under the laws of the State of

Maryland with its principal place of business in Maryland and its principal business being the

operation of a bakery known as La Baguette located at 1501 University Blvd E, Hyattsville,

Maryland 20783. Super Pasteles was organized on May 8, 2019.

   7. Ms. Lee is an adult resident of Maryland.

   8. Ms. Lee is the individual who caused Pan 4 America, LLC and Super Pasteles, LLC to be

organized under the laws of the State of Maryland.

   9. Ms. Lee is the 100% owner of Pan 4 America, LLC.
           Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 3 of 15



   10. Ms. Lee is the 100% owner of Super Pasteles, LLC.

   11. Pan 4 America, LLC and Super Pasteles, LLC form a single enterprise, owned and

controlled by Ms. Lee. The two limited liability companies, while nominally different, are the

same company, operating seamlessly as one enterprise under the name “La Baguette.”

   12. Ms. Lee organized Super Pasteles in an effort to circumvent the overtime requirements of

the Fair Labor Standards Act of 1938 as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), the

Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. § 3-401, et seq. (“MWHL”), and

the Maryland Wage Payment & Collection Law, Md. Code Ann., Lab. & Empl. § 3-501, et seq.

(“MWPCL”).

   13. The Plaintiffs and the Putative Plaintiffs bring this action for unpaid overtime in violation

of the FLSA.

   14. The Plaintiffs and Putative Plaintiffs are all former or current employees of the

Defendants who were employed at any time during the period of August 6, 2017 through August

6, 2020 (“Collective Action Period”) at the Defendants’ bakery located at Hyattsville, Maryland

(“La Baguette”).

   15. Pursuant to the preceding, this Court has personal jurisdiction over each of the

Defendants, has subject matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, and

constitutes proper venue pursuant to 28 U.S.C. § 1391.

                                         Collective Action

   16. Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the following class of potential opt-in litigants (“Putative Plaintiffs”): Individuals who

at any time during the Collective Action Period (1) were employed by Pan 4 America and/or
           Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 4 of 15



Super Pasteles at La Baguette, and (2) worked more than 40 hours in at least one work week of

the Collective Action Period, and (3) were paid on an hourly basis.

   17. The Plaintiffs and the Putative Plaintiffs are “similarly situated,” as that term is defined

in 29 U.S.C. § 216(b), because (1) they have all worked at the same bakery: La Baguette in

Hyattsville, Maryland; (2) they have all been subject to the same rules and procedures; (3) they

have all performed similar duties and responsibilities; (4) they have all been paid pursuant to the

same timekeeping and payroll processes; and (5) they have not been paid the required overtime

premium for those hours worked in excess of 40 per week. Resolution of this action requires

inquiry into many common facts, including Defendants’ common compensation, timekeeping,

and payroll practices.

   18. Each of the named Plaintiffs has given his or her written consent to become a party

plaintiff in this collective action under the FLSA, and such consents are attached hereto

collectively as Exhibit 1.

                                       General Allegations
   19. Plaintiff Mazariegos worked at La Baguette from approximately 2015 to April 16, 2020.

During his tenure of employment, Plaintiff Mazariegos worked as the store manager. In that

regard, he was responsible for supervising approximately thirty-five employees, creating

employee schedules, disciplining employees, and handing paychecks to employees. He also was

responsible for printing images on sugar paper for other employees to transfer onto cakes. He

took pictures and videos of Defendants’ products for marketing and menus, and he purchased

ingredients and supplies. From time-to-time, Plaintiff Mazariegos also baked when necessary

and helped in numerous other manual tasks at La Baguette.

   20. At all times, Plaintiff Mazariegos was paid an hourly wage.
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 5 of 15



   21. Plaintiff Ayala worked at La Baguette from approximately September 2015 to March

25, 2020. During that period, Plaintiff Ayala took an unpaid leave of absence for the birth of her

child in September 2018. She returned to work in approximately December 2018. On March 25,

2020, Plaintiff Ayala stopped working out of concern for coronavirus. On April 12, 2020, Ms.

Lee informed Plaintiff Ayala she was terminated. During her tenure of employment, Plaintiff

Ayala worked as a supervisor. In that regard, she supervised the cashiers and ensuring that the

shelves and display cases were well stocked at La Baguette. She was the manager in charge

when Plaintiff Mazariegos was off. She also provided Spanish-language social media marketing

for La Baguette.

   22. At all times, Plaintiff Ayala was paid an hourly wage.

   23. Plaintiff Alonso worked at La Baguette from approximately 2014 to May 17, 2020.

During his tenure of employment, Plaintiff Alonso worked as a baker and pastry chef. Plaintiff

Alonso was the person in charge of the night shift bakery workers and pastry chefs (6:00 p.m. to

4:00 a.m.) at La Baguette.

   24. At all times, Plaintiff Alonso was paid an hourly wage.

   25. Throughout the period beginning with each of their dates of hire and ending on August

6, 2020 (“Tenures of Employment”), the Putative Plaintiffs performed non-managerial and

non­exempt work involving such tasks as baking, decorating cakes, creating and organizing

marketing materials and menus, ordering supplies and ingredients, stocking shelves and display

cases, helping and servicing customers, receiving food and supply shipments, organizing food

and other goods in storage, cleaning up, and cashier services at La Baguette.

   26. Throughout his Tenure of Employment, Plaintiff Mazariegos regularly worked more

than 40 hours per work week, all of which were authorized and required by the Defendants. The
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 6 of 15



exact number of hours worked each week by Plaintiff Mazariegos can only be determined

through discovery, since Defendants were responsible for maintaining the records of his hours

worked and wages paid.

   27. Throughout her Tenure of Employment, Plaintiff Ayala regularly worked more than 40

hours per work week, all of which were authorized and required by the Defendants. The exact

number of hours worked each week by Plaintiff Ayala can only be determined through

discovery, since Defendants were responsible for maintaining the records of her hours worked

and wages paid.

   28. Throughout his Tenure of Employment, Plaintiff Alonso regularly worked more than 40

hours per work week, all of which were authorized and required by the Defendants. The exact

number of hours worked each week by Plaintiff Alonso can only be determined through

discovery, since Defendants were responsible for maintaining the records of his hours worked

and wages paid.

   29. Throughout their Tenures of Employment, the Putative Plaintiffs worked more than 40

hours in one or more work weeks, all of which were authorized and required by the Defendants.

The exact number of hours worked each week by the Putative Plaintiffs can only be determined

through discovery, since Defendants were responsible for maintaining the records of her hours

worked and wages paid.

   30. For the first part of the Tenure of Employment for Plaintiffs Mazariegos, Ayala and

Alonso, each Plaintiff’s compensation was paid biweekly, partially in cash and partially by

check. Out of these payments, the only documented withholdings were for the FICA taxes and

income taxes on the check portion of the weekly compensation. The exact amount of

compensation paid to the Plaintiff every two weeks can only be determined through discovery as
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 7 of 15



the Plaintiff was never provided with documentation concerning the cash compensation paid

with every biweekly check.

   31. The cash wages paid to Plaintiffs were in an amount equal to the product of each

Plaintiff’s hourly wage and the hours worked in excess of forty in each week by such Plaintiff.

The payment of cash wages at the straight-time rate for overtime hours was designed by

Defendants Pan 4 America and Ms. Lee to obscure the fact that they were not paying the

required premium of time-and-a-half for overtime hours worked.

   32. Beginning in approximately May 2019, when Ms. Lee organized Super Pasteles,

Defendants changed the part-cash, part-check system of payment to a new pay scheme. From

May 2019 until the end of each Plaintiff’s employment, Defendants paid each Plaintiff with two

paychecks issued on the same day from two nominally different companies: Pan 4 America and

Super Pasteles. The check from Pan 4 America was for 80 hours in the biweekly period, and the

check from Super Pasteles was for the overtime hours each Plaintiff worked at La Baguette in the

same biweekly period, all at the straight-time rate. In some cases, the hourly rate in the Super

Pasteles check was slightly higher than the hourly rate on the Pan 4 America check, but the rate

was never one and one-half times the regular rate of pay.

   33. Defendants implemented this new pay scheme to cover up the fact that Defendants were

not paying the required premium under the FLSA and MWHL for overtime hours worked.

   34. From the start of their Tenures of Employment until May 2019, the Putative Plaintiffs’

compensation was paid partially in cash and partially by check. Out of these payments, the only

documented withholdings were for the FICA taxes and income taxes on the check portion of the

weekly compensation. The exact number of hours worked and compensation paid each week to

the Putative Plaintiffs can only be determined through discovery.
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 8 of 15



   35. From May 2019 until the end of their Tenures of Employment, the Putative Plaintiffs’

compensation was paid with two biweekly paychecks: one from Pan 4 America and one from

Super Pasteles. The Pan 4 America check was for the first 40 hours in each week (80 hours in the

biweekly period), and the Super Pasteles check was for the overtime hours, but at the straight-

time rate of pay. The exact number of hours worked and compensation paid each week to the

Putative Plaintiffs can only be determined through discovery.

   36. Throughout each Plaintiff’s Tenure of Employment, in virtually every week, he or she

worked more than 40 hours. Each Plaintiff’s pay did not include any overtime premium for those

hours worked in excess of 40 in the work week. Accordingly, for each work week, the Plaintiff

is owed one-half of his or her regular rate (calculated each week by taking the remuneration paid

and dividing by the number of hours worked) for each hour worked in excess of 40.

   37. The number of hours worked, the amount of pay received, and the pay shortage suffered

by each Plaintiff during a sampling of the weekly periods during each Plaintiff’s Tenure of

Employment are set forth in the table below:

   Mazariegos:

                        Hours         Total Pay     Regular      Correct
      Week Ending       Worked        Received       Rate       FLSA Pay        Shortage

        03/29/2020         60         $1,240.00    $20.67/hr.    $1,446.67       $206.67


        04/05/2020         60         $1,240.00    $20.67/hr.    $1,446.67       $206.67


        02/02/2020         75         $1,570.00    $20.93/hr.    $1,936.33       $366.33


        02/09/2020         75         $1,570.00    $20.93/hr.    $1,936.33       $366.33
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 9 of 15



   Ayala:

                        Hours        Total Pay      Regular      Correct
      Week Ending       Worked       Received        Rate       FLSA Pay        Shortage

        12/22/2019         44          $708.00     $16.09/hr.     $740.18        $32.18


        12/29/2019         44          $708.00     $16.09/hr.     $740.18        $32.18


        05/26/2019         56          $912.00     $16.29/hr.    $1,042.29       $130.29


        06/02/2019         56          $912.00     $16.29/hr.    $1,042.29       $130.29


   Alonso:

                        Hours        Total Pay      Regular      Correct
      Week Ending       Worked       Received        Rate       FLSA Pay        Shortage

        04/26/2020        60.5         $968.00     $16.00/hr.    $1,132.00       $164.00


        05/03/2020        60.5         $968.00     $16.00/hr.    $1,132.00       $164.00


        10/27/2019         66         $1,056.00    $16.00/hr.    $1,264.00       $208.00


        11/03/2019         66         $1,056.00    $16.00/hr.    $1,264.00       $208.00


   38. Based upon information and belief, throughout their Tenures of Employment, the

Putative Plaintiffs’ pay did not include any overtime premium for those hours worked in excess

of 40 in the work week. Accordingly, for each work week, each Putative Plaintiff is owed one-

half of his/her regular rate (calculated each week by taking the remuneration paid and dividing

by the number of hours worked) for each hour worked in excess of 40.

   39. Throughout the Plaintiffs’ and Putative Plaintiffs’ Tenures of Employment. Ms. Lee was

an owner, agent, and/or principal of Pan 4 America and Super Pasteles who, in whole or part,
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 10 of 15



designed, implemented, and/or approved the payroll practices which have resulted in the Plaintiff

and Putative Plaintiffs not being properly paid overtime pursuant to the FLSA.

   40. The Defendants’ failure to pay the required overtime rate to the Plaintiffs and the

Putative Plaintiffs was intentional, willful, malicious and in reckless disregard of the Plaintiffs’

and Putative Plaintiffs’ statutory rights under the FLSA.

                  COUNT 1: Claim by Plaintiffs for Violations of the FLSA

   41. The allegations in paragraphs 1-40 above are realleged, restated, and incorporated herein

by reference.

   42. The FLSA requires an employer to pay its employees at the overtime rate of one and

one-half times the regular rate of pay for the hours worked in excess of 40 hours per work week.

   43. None of the Plaintiffs, during his or her Tenure of Employment, qualified under any of

the exemptions to the overtime provisions of the FLSA and the relevant regulations. Each

Plaintiff was therefore entitled to the FLSA’s protections.

   44. Defendants did not pay Plaintiffs, during their Tenures of Employment, the required

overtime rate of pay for those hours worked in excess of 40 hours per work week, in violation of

29 U.S.C. §207.

   45. During each Plaintiff’s Tenure of Employment, each Plaintiff qualified as an

“employee” and Defendants qualified as an “employer” within the meaning of 29 U.S.C. §203(e)

and (d) respectively.

   46. During each Plaintiff’s Tenure of Employment, Defendants had an annual dollar volume

of sales of more than $500,000 per year.

   47. During each Plaintiff’s Tenure of Employment, Defendants had more than two

employees.
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 11 of 15



   48. During each Plaintiff’s Tenure of Employment, Defendants qualified as an “enterprise

engaged in commerce or in the production of goods for commerce” within the meaning of 29

U.S.C. §203(s)(l).

   49. During each Plaintiff’s Tenure of Employment, Ms. Lee qualified as an “employer”

within the meaning of 29 U.S.C. §203(d), and she is therefore liable individually to the Plaintiffs

for any damages awarded to the Plaintiffs in this action.

        WHEREFORE, the Plaintiffs respectfully request the following relief:

   A. An Order permitting this litigation to proceed as a collective action pursuant to 29 U.S.C.
      §216(b);

   B. An Order allowing prompt notice, pursuant to 29 U.S.C. §206(b), of this litigation to all
      potential class members;

   C. An injunction prohibiting Defendants from engaging in future violations of the FLSA;

   D. Damages, jointly and severally among the Defendants, for all unpaid overtime during
      each Plaintiff’s Tenure of Employment;

   E. Liquidated damages in an equal amount to D above;

   F. Reasonable counsel fees and costs of this lawsuit to the fullest extent permitted under the
      law; and

   G. Such further and appropriate relief as the Court may deem necessary.

             COUNT II: Claim by Putative Plaintiffs for Violations of the FLSA

   50. The allegations in paragraphs 1-49 above are realleged, restated, and incorporated herein

by reference.

   51. The FLSA requires an employer to pay its employees at the overtime rate of one and

one-half times the regular rate of pay for the hours worked in excess of 40 hours per work week.
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 12 of 15



   52. During each of their Tenures of Employment, the Putative Plaintiffs did not qualify

under any of the exemptions to the overtime provisions of the FLSA and the relevant regulations

and were therefore entitled to the FLSA’s protections.

   53. During each of their Tenures of Employment, the Putative Plaintiffs were not paid the

required overtime rate of pay for those hours worked in excess of 40 hours per work week in

violation of 29 U.S.C. § 207.

   54. During each of their Tenures of Employment, each of the Putative Plaintiffs qualified as

an “employee” and Defendants qualified as an “employer” within the meaning of

29 U.S.C. §203(e) and (d) respectively.

   55. During the Tenure of Employment of each of the Putative Plaintiffs, Defendants

qualified as an “enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. §203(s)(1).

   56. During the Tenure of Employment of each of the Putative Plaintiffs, Ms. Lee qualified

as an “employer” within the meaning of 29 U.S.C. §203(d) and each is therefore liable

individually to the Putative Plaintiffs for any damages awarded to them in this action.

        WHEREFORE, the Putative Plaintiffs respectfully request the following relief and/or

that judgment be entered against the Defendants, jointly and severally, as follows:

           A. An injunction prohibiting Defendants from engaging in future violations of the
              FLSA;

           B. Damages for all unpaid overtime during their Tenures of Employment;

           C. Liquidated damages in an equal amount to B above;

           D. Reasonable counsel fees and costs of this lawsuit to the fullest extent permitted
              under the law; and

           E. Such further and appropriate relief as the Court may deem necessary.
            Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 13 of 15



            COUNT III: Claim by Plaintiffs for Violations of the MWHL (Overtime)

   57. The allegations in paragraphs 1-56 above are realleged, restated, and incorporated herein

by reference.

   58. The MWHL requires an employer to pay its employees at the overtime rate of one and

one-half times the regular rate of pay for the hours worked in excess of 40 hours per work week.

   59. During each Plaintiff’s Tenure of Employment, the Plaintiffs were not covered under

any of the exemptions to the overtime provisions of the MWHL and the relevant regulations, and

each Plaintiff was therefore entitled to the MWHL’s protections.

   60. During each Plaintiff’s Tenure of Employment, the Plaintiffs were not paid the required

overtime rate of pay for all hours worked in excess of 40 hours per work week, in violation of the

MWHL.

   61. Throughout each Plaintiff’s Tenure of Employment, each Defendant qualified as an

“employer” within the meaning of the MWHL and is therefore liable to the Plaintiffs for any

damages Plaintiffs suffered from the violations of the MWHL.

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

favor and against Defendants, jointly and severally, awarding them the following relief:

       A)       An injunction prohibiting Defendants from engaging in future violations of the
                MWHL’s overtime provisions;

       B)       Damages for all unpaid overtime during each Plaintiff’s claim period;

       C)       Pursuant to §3-427 of the MWHL, liquidated damages in an amount equal to the
                amount in B above;

       D)       Reasonable counsel fees and costs of this lawsuit to the fullest extent permitted
                under the law; and

       E)       Such further and appropriate relief as the Court may deem necessary.
          Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 14 of 15



                                  COUNT IV: Claim by Plaintiffs for
                    Violation of the Maryland Wage Payment and Collection Law

   62. The allegations in Paragraphs 1-61 above are realleged, restated and incorporated herein

by reference.

   63. The MWPCL requires an employer to pay its employees “wages” on a regular basis.

“Wage” is defined under the MWPCL to include “overtime wages.” MWPCL, §3-501(c)(2).

   64. During each Plaintiff’s Tenure of Employment, each Plaintiff was an “employee” and

the Defendants were their “employer” within the meaning of the MWPCL.

   65. Defendants regularly failed to pay Plaintiffs overtime wages that were due.

Accordingly, Defendants violated the MWPCL’s requirement to regularly pay wages earned,

including overtime wages.

   66. More than two weeks have elapsed from the date on which Defendants were required to

have paid such wages. Accordingly, Defendants violated the MWPCL’s requirement to pay

wages earned, including overtime wages.

   67. The Defendants’ failure to pay Plaintiffs for wages earned, including overtime wages at

the required overtime rate, was intentional, willful, malicious and in reckless disregard of

Plaintiffs’ statutory rights under the MWPCL.

   68. Defendants’ failure to pay Plaintiff for wages earned, including the required overtime

premium for overtime hours was not as a result of a bona fide dispute.

   69. As a result of the violations by Defendants of the MWPCL, Plaintiffs suffered damages.

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

favor and against Defendants, jointly and severally, awarding the following relief:

       A. Damages for all unpaid wages during each Plaintiff’s Tenure of Employment;
         Case 8:20-cv-02275-PX Document 1 Filed 08/06/20 Page 15 of 15



      B. Pursuant to §3-507.2(b) of the MWPCL, liquidated damages equal to two times the
         amount in A above;

      C. Reasonable attorney fees and costs incurred in connection with the prosecution of this
         claim; and

      D. Any other and further relief that this Court deems appropriate and fair.

                                           Respectfully submitted,
                                           THE LAW OFFICES OF ROBERTO ALLEN
Dated: August 6, 2020                      By: /s/ Roberto N. Allen
                                                   Roberto N. Allen, Esq., Bar No. 25110
                                                   3915 National Dr. Ste. 320
                                                   Burtonsville, Maryland 20866
                                                   301-861-0202
                                                   301-861-4354 (fax)
                                                   rallen@robertoallenlaw.com
                                                   Counsel for Plaintiffs
